                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ARTHUR GONZALES,
         Plaintiff,

v.                                                                      CV No. 19-554 CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,
            Defendant.

         ORDER GRANTING DEFENDANT’S MOTION FOR AN EXTENSION

       THIS MATTER is before the Court on Defendant’s Unopposed Motion for an

Extension of Time, (Doc. 18), filed January 15, 2020. Having reviewed the motion and

noting it is unopposed, the Court finds the motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until February 24,

2020, to file a response, and Plaintiff shall have until March 9, 2020, to file a reply.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
